          Case 1:21-cv-02319-PAE Document 18 Filed 03/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRANDON K. BUCHANAN,

                               Plaintiff,
                                                               21-cv-2319 (PAE)
               -against-

CHRISTOPHER M. DANNEN,                                                     ORDER

                               Defendant.


PAUL A. ENGELMAYER, District Judge:

       On the Emergency Application (“Application”) of Plaintiff Brandon Buchanan, by and

through his attorney, Christopher M. Malikschmitt, on notice to Defendant Christopher M.

Dannen, and having reviewed briefs, affidavits, and argument from both Plaintiff and Defendant

on the same, and for good cause shown, pursuant to Rule 65 of the Federal Rules of Civil

Procedure, and pending a final disposition of this action,

       IT IS on this 25 day of March, 2021, hereby

       ORDERED that Defendant shall immediately provide, and take no steps to disturb,

whether through himself, any employees, or agents, Plaintiff’s plenary electronic account access

to the various accounts of Iterative Instinct UGP, LLC and its related entities (the “Iterative

Entities”)—through the furnishing of passwords, verification information or other means

necessary—for all business accounts, including, but not limited to: Plaintiff’s and general shared

email accounts associated with the Iterative Entities; any electronic data repositories associated

with the Iterative Entities, including, but not limited to, Google drive and AirTable access; and

financial accounts of the Iterative Entities, including, but not limited to, bank accounts,
             Case 1:21-cv-02319-PAE Document 18 Filed 03/25/21 Page 2 of 2




cryptocurrency wallet accounts, cryptocurrency exchange accounts, cryptocurrency trading

accounts and settlement services accounts;

       IT IS FURTHER ORDERED that Plaintiff shall immediately provide, and take no steps

to disturb, whether through himself, any employees, or agents, Defendant’s plenary electronic

account access to the various accounts of Iterative Instinct UGP, LLC and its related entities (the

“Iterative Entities”)—through the furnishing of passwords, verification information or other

means necessary—for all business accounts, including, but not limited to: Defendant’s and

general shared email accounts associated with the Iterative Entities; any electronic data

repositories associated with the Iterative Entities, including, but not limited to, Google drive and

AirTable access; and financial accounts of the Iterative Entities, including, but not limited to,

bank accounts, cryptocurrency wallet accounts, cryptocurrency exchange accounts,

cryptocurrency trading accounts and settlement services accounts;

       IT IS FURTHER ORDERED that neither Plaintiff nor Defendant shall take any step to

make communications, expenditures, disbursements, or otherwise bind or commit the Iterative

Entities in any way without the consent of the other Party;

       IT IS FURTHER ORDERED that no security be posted in relation to the relief

requested.



                                                      PaJA.�
                                                      ___________________________________
                                                      PAUL A. ENGELMAYER
                                                      United States District Judge


Issued at:       8:20 p.m.

                 March 25, 2021

                 New York, New York



                                                  2
